Citation Nr: 1517993	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cancer, to include respiratory cancer (claimed as cancer of the larynx, cancer/tumor base of tongue, dysphagia/pharynx).   

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for pulmonary emphysema.  

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

6.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  The Veteran died in September 2010 and the appellant is the Veteran's surviving spouse.  For all claims besides entitlement to service connection for the cause of the Veteran's death, the appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See September 2011 rating decision.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Subsequent to the Statement of the Case (SOC) issued in January 2013, additional VA treatment records were associated with the Veteran's claims file.  These records included two documents uploaded into Virtual VA dated in March 2013.  The first document contained imaging reports that were duplicative of the evidence already of record.  The second document contained the results of a "PET/CT" scan that was not previously of record.  With respect to the claims being remanded, this evidence will be considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  As to the claims being denied (COPD, pulmonary emphysema and PTSD), the additional VA treatment records are either duplicative of the evidence already of record or do not have a bearing on these claims.  With specific respect to the COPD and pulmonary emphysema claims, while the results of the "PET/CT" scan contained findings related to the lungs, as will be discussed further below, the existence of a current disability is not at issue and the determinative issue for these claims relates to an in-service event and nexus to service, which the results of the "PET/CT" scan do not have a bearing on.  As such, the additional documents are not pertinent to the claims being denied (COPD, pulmonary emphysema and PTSD) and the Board can proceed with a decision on those claims.  See 38 C.F.R.               § 20.1304(c) (2014).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for cancer, to include respiratory cancer, and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's COPD and pulmonary emphysema were not etiologically related to active service.

2.  The Veteran did not have a current diagnosis of PTSD at any time during the pendency of the claim.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for COPD and pulmonary emphysema have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.           § 3.303 (2014).

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist in the claims process.  

The appellant was provided with adequate notice in a March 2011 letter, prior to the September 2011 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the appellant's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records (STRs) were associated with the Veteran's claims file.  

With respect to VA treatment records, an October 2010 VA Form 21-0820 (Report of General Information) noted that the appellant stated that the Veteran was treated at the Loma Linda VA Medical Center (VAMC) for cancers of the tongue, trachea, and larynx, COPD and PTSD from 2006 until his death.  The appellant submitted VA treatment records from the Loma Linda VA Medical Center (VAMC) that contained progress notes dated from February 2005 until September 2010.  Accompanying the Veteran's July 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), was a list of VA appointments and noted were two appointments at the Long Beach VA facility related to radiation.  The appellant also referenced that the Veteran was treated at the Long Beach VA facility in her March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), which again referenced radiation.  The September 2011 rating decision and January 2013 SOC referenced under the evidence sections VA treatment records from the Long Beach VA facility, but those records do not appear to be associated with the Veteran's claims file.  The Board acknowledges that in the remand directives below such records are requested to be obtained.  However, as discussed, the Long Beach VA treatment records appear to relate to cancer treatment (radiation) and therefore would not be relevant to the claims for COPD, pulmonary emphysema or PTSD and remanding these claims to obtain such records would serve no useful purpose and would in no way be of benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

With respect to private medical records, the AOJ requested and obtained records from Dr. M.K.S. and Parkview Community Hospital, and the appellant also submitted copies of records from these providers.

In addition, as discussed in the remand section below, evidence of record suggested that the Veteran was in receipt of Social Security disability and the remand directives request action relating to any potential outstanding records.  With respect to the claims for COPD and pulmonary emphysema, as will be discussed further below, the existence of a current disability is not at issue and the determinative issue for these claims relates to an in-service event and nexus to service for these conditions and any potential outstanding Social Security Administration (SSA) records would not likely contain any information relevant to these issues.  With respect to the PTSD claim, which is being denied based on a lack of a diagnosis during the pendency of the claim, the Veteran filed his claim in July 2010 and a September 2008 VA treatment note referenced the Veteran being on Social Security disability.  As such, any potential outstanding SSA records would date prior to the pendency of the PTSD claim.  In addition, as the medical records of record did not contain a PTSD diagnosis, it seems unlikely that the any potential earlier SSA records would.  As such, with respect to the COPD, pulmonary emphysema and PTSD claims, any outstanding SSA records would likely not relate to the determinative issues on appeal and remanding these claims to obtain such records would serve no useful purpose and would in no way be of benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.        § 3.159(c)(4) (2014).  With respect to the COPD, pulmonary emphysema and PTSD claims, no VA examinations or opinions were obtained.  Under 38 U.S.C.A.            § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.   

With respect to the COPD and pulmonary emphysema claims, there is no evidence of any event in-service related to these conditions.  To the extent that the Veteran's presumed in-service herbicide exposure is considered an event in-service, there is no competent evidence of record to suggest that COPD and pulmonary emphysema are related to service, to include presumed in-service herbicide exposure.  With respect to the PTSD claim, the evidence of record does not contain a diagnosis of this condition during the pendency of the appeal and additionally, the Veteran or appellant did not reference any in-service events that PTSD could relate to.  As such, no VA opinion is necessary with respect to the COPD, pulmonary emphysema and PTSD claims.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

III.  Analysis

COPD and Pulmonary Emphysema

The Veteran filed a claim for entitlement to service connection for COPD and pulmonary emphysema in July 2010 together with his claim for service connection for cancer of the larynx.  The VA Form 21-526 did not note what date the conditions began, and although there was an indication that the claims in general were based upon presumed exposure to Agent Orange in service, there were no specific allegation made regarding the claimed COPD and pulmonary emphysema and such presumed exposure, nor does the record suggest the possibility of such relationship.  In fact, no competent evidence has been submitted making such a connection.  

Specifically, the evidence of record indicated that the Veteran was diagnosed with COPD and pulmonary emphysema. 
 
The Veteran's STRs were silent as to any respiratory complaints.  A January 1968 separation examination report indicated that the Veteran's lungs and chest were normal.  A chest x-ray was noted to be within normal limits.

Based on the lack of in-service respiratory complaints, there does not appear to be any in-service event to connect with the Veteran's later diagnosed COPD and pulmonary emphysema.      

Again, the Board notes that the Veteran had confirmed service in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See March 2011 response from the National Personnel Records Center; 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  To the extent that this presumed in-service herbicide exposure is considered an in-service event for service connection purposes, there is no competent evidence of record that the Veteran's COPD and pulmonary emphysema are related to herbicide exposure.  VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, but COPD and pulmonary emphysema are not included on that list.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  In fact, the National Academy of Sciences (NAS) concluded in 2012 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and respiratory disorders, to specifically include COPD.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

In sum, while the evidence indicated that the Veteran was diagnosed with COPD and pulmonary emphysema, there is no competent evidence of record to relate such conditions to any event in-service, to include presumed herbicide exposure.  And in fact, there is competent evidence against such a conclusion in the form of the foregoing NAS study.  As such, the criteria for entitlement to service connection for COPD and pulmonary emphysema have not been met and the claims therefore must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

PTSD

The Veteran filed a claim for entitlement to service connection for PTSD in July 2010.  The VA Form 21-526 did not note what date the condition began.  An April 2011 statement from the appellant stated that the Veteran "could not sleep longer than 3 [hours] at a time due to recurring nightmares."  The VA Form 21-526 noted treatment at Loma Linda VAMC for PTSD.  Upon review of the treatment records of record from the Loma Linda VAMC, however, the Veteran's problem list did not contain a diagnosis for PTSD or any other psychiatric condition.  In addition, VA treatment records (and other evidence of record) did not contain a diagnosis of PTSD or for any other psychiatric condition.  A May 2010 (outside the pendency of the current appeal) VA consult note referenced that the Veteran was "newly diagnosed with base of tongue tumor, refuses surgery, appears to have generalized depression."  A subsequent May 2010 VA mental health treatment note noted that the Veteran "sleeps the way he has since Vietnam at three hour intervals," discussed the Veteran's medical situation and noted that the Veteran did not want antidepressant medication at that time, but that it was an option if they felt it was needed.  This note did not provide a diagnosis of any psychiatric condition.    

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Upon review, the evidence of record does not show a diagnosis of PTSD during the pendency of the appeal and without this, the claim cannot succeed.

In conclusion, the Board finds that without a diagnosis of PTSD during the pendency of the appeal, the criteria for entitlement to service connection for PTSD have not been met and the claim therefore must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for pulmonary emphysema is denied.

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, in-service herbicide exposure has been presumed for the Veteran.  VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. §§ 3.307, 3.309 (2014).  The National Academy of Sciences (NAS) concluded in 2012, however, that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

On the Veteran's July 2010 VA Form 21-526, he listed cancer of the larynx.  In the appellant's March 2013 VA Form 9, she referenced the Veteran as having cancer of the respiratory system.  While the medical evidence of record appeared to usually reference the Veteran as having had tongue cancer, there are references to other types of cancer.  For example, a May 2010 private medical record from Parkview Community Hospital referenced a history of lung cancer.  In addition, the results of a July 2010 "PET/CT" scan including findings that referenced a mass that "involves the epiglottis and supraglottic laryngeal structures" and an impression that referenced a mass that had extension to the supraglottic larynx.  Also, an August 13, 2010 VA history and physical examination note included an active problem of "tongue/pharyngeal/laryngeal cancer" and an assessment of "[m]alignancy of tongue, pharynx, larynx."  In addition, an August 14, 2010 VA treatment note referenced the Veteran as having a history of "tongue/laryngeal/pharyngeal carcinoma."  

As noted above, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are entitled to presumptive service connection based on herbicide exposure, while cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils) are not afforded such a presumption.  As such, a key issue is whether the Veteran in fact had a respiratory cancer.  The Board notes that additionally to be entitled to presumptive service connection based on herbicide exposure, any respiratory cancer present must have been a primary cancer and not the result of metastasis of tongue (or other non-respiratory) cancer.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952-03 (July 15, 1997).  In addition, with respect to the claim for entitlement to service connection for cause of the Veteran's death, if the Veteran did have a respiratory cancer that was a primary cancer, a key issue is whether this respiratory cancer caused or contributed to the Veteran's death (the Death Certificate listed oropharyngeal cancer as the immediate cause of death).  These key issues raise medical determinations that the Board is not qualified to address.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, remand is required to obtain a VA opinion for the claim for entitlement to service connection for cause of the Veteran's death and entitlement to service connection for cancer, to include respiratory cancer.   

In addition, the September 2011 rating decision and January 2013 SOC referenced under the evidence sections VA treatment records from the Long Beach VA facility, but those records do not appear to be associated with the Veteran's claims file.  While on remand, all outstanding records from the Long Beach VA facility must be obtained.    

Additionally, evidence of record suggested that the Veteran was in receipt of Social Security disability benefits.  See, e.g., September 2008 VA Treatment Note.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Here, if the Veteran had received disability compensation benefits from SSA for the same disability for which compensation is being sought from VA or for a disability related to service that caused or contributed to his death, records in the custody of SSA would be beneficial in adjudicating the claims on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the appellant about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.

With respect to the claim for entitlement to special monthly compensation, a threshold element for this claim is service-connected disability or disabilities, which the Veteran currently lacks.  However, the claim for entitlement to service connection for cancer, to include respiratory cancer, is being remanded.  As such, the claim for entitlement to special monthly compensation is inextricably intertwined with the claim for entitlement to service connection for cancer, to include respiratory cancer.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand, therefore, is required for the special monthly compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her whether the Veteran was in receipt of Social Security Administration (SSA) disability compensation for the same disability for which compensation from VA is being sought or for a disability related to service that caused or contributed to his death.  If he was, SSA records must be obtained.

2.  Obtain all outstanding VA treatment records from the Long Beach VA facility.  

3.  After completion of the above, obtain a VA medical opinion.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Did the Veteran have respiratory cancer (cancer of the lung, bronchus, larynx, or trachea)?

While review of the entire claims folder is required, attention is invited to the evidence of record that referenced respiratory cancers.  See May 2010 private medical record from Parkview Community Hospital (referencing a history of lung cancer); July 2010 "PET/CT" scan results (including findings that referenced a mass that "involves the epiglottis and supraglottic laryngeal structures" and an impression that referenced a mass that had extension to the supraglottic larynx); August 13, 2010 VA history and physical examination note (noting an active problem of "tongue/pharyngeal/laryngeal cancer" and an assessment of "[m]alignancy of tongue, pharynx, larynx"); August 14, 2010 VA treatment note (referencing the Veteran as having a history of "tongue/laryngeal/pharyngeal carcinoma").     

b.  If the Veteran had respiratory cancer, was such cancer a primary cancer (as compared to the result of metastasis of tongue (or other non-respiratory) cancer)?

c.  If and only if the answers to "a" and "b" above are affirmative, please address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's respiratory cancer caused or contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.

For purposes of the above opinion, the medical professional must consider the following:

i.  Whether the Veteran's respiratory cancer involved "active processes affecting vital organs" and had "debilitating effects and general impairment of health to an extent that would render the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  See 38 C.F.R. § 3.312(c)(3) (2014).  

ii.  If the medical professional determines that the Veteran's primary cause(s) of death were "by their very nature...so overwhelming that eventual death can be anticipated irrespective of coexisting conditions," whether there may be a reasonable basis for holding that the Veteran's respiratory cancer "was of such severity as to have a material influence in accelerating death."  See 38 C.F.R. § 3.312(c)(4) (2014).  It is noted that "[i]n this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  See id.

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


